DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
LOPEZ et al., the closest prior art of record, fails to teach a rubber composition comprising an alkylene block of the styrene-alkylene block copolymer has a –(CH2-CH(C2H5)-unit (A) and a –(CH2-CH2)-unit (B), and a total content of the unit (A) is 40 mass% to 90 mass% with respect to a total mass of the whole alkylene block expressed as the unit (A) + the unit (B).

LOPEZ teaches a tyre, the tread of which comprises an elastomer composition comprising from 10 to 60 phr of saturated thermoplastic styrene (TPS) elastomer (Abstract; [0033]). The saturated TPS copolymer is a copolymer comprising styrene blocks and alkylene blocks [0039]. The alkylene blocks are preferably ethylene, propylene or butylene blocks. The saturated TPS elastomer includes styrene/ethylene/butylene/styrene (SEBS), styrene/ethylene/ethylene/propylene (SEEP), styrene/ethylene/propylene/styrene (SEPS), and etc. [0040]. The styrene content of the saturated TPS elastomer is between 5% and 50% [0042], however, LOPEZ is silent to the total content of the unit (A) is 40 mass% to 90 mass% as claimed. Therefore, LOPEZ fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763